Form: Dismiss TRAP 42.2 Appellant's Motion






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



AMERICAN STATES LLOYDS
INSURANCE COMPANY,

                            Appellant,

v.

HOLLY CAMP HOUSER and
CHARLENE CAMP BROOKS, as
Dependent Co-Administrators of THE
ESTATE OF STEPHEN G. CAMP and
THE ESTATE OF GLENN B. CAMP,
Deceased, and NANCY WILL CAMP,

                            Appellees.

§

§

§

§

§

§

§

§




No. 08-06-00237-CV

Appeal from the

346th Judicial District Court 

El Paso County, Texas 

TC# 2006-2860






MEMORANDUM OPINION

            Pending before the Court is a joint motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1(a)(2).  The parties represent to the Court that the parties have settled all
matters in controversy in the underlying lawsuit and are in agreement that this appeal should be
dismissed.  Further, the parties request that this appeal be dismissed, and that the costs be
assessed against the party incurring same.  After considering this cause on the parties’ motion,
we conclude that the motion should be granted.  Accordingly, the motion is GRANTED.  We
hereby DISMISS the appeal.  Costs will be taxed against the party incurring same.


 
January 25, 2006                                            DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.